Citation Nr: 1546618	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  03-32 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for gastritis and gastroesophageal reflux disease (GERD).

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hiatal hernia.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for dry eye syndrome.

4. Entitlement to service connection for dry eye syndrome.

5. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to service-connected anemia.

6. Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to service-connected depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a hearing regarding her peripheral neuropathy claim at the RO in February 2006 before a Veterans Law Judge who is no longer employed at the Board. The Board informed the Veteran of this in a March 2008 letter and informing the Veteran that she had a right to another hearing before the judge who would ultimately decide her appeal. See 38 C.F.R. § 20.707 (2015). In an April 2008 response, the Veteran stated that she did not want another hearing. 

The Veteran was granted a total disability rating based on individual unemployability (TDIU), effective April 28, 2008.

In June 2010, the Board remanded the claim of service connection for peripheral neuropathy. In May 2014, the Board remanded the other claims for additional development and adjudicative action.

The issues of entitlement to service connection for irritable bowel syndrome and dry eye syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran was informed of a March 2004 denial of a claim of service connection for gastritis and GERD and did not appeal.

2. Newly-submitted evidence does not raise a reasonable possibility of substantiating the claim of service connection for gastritis or GERD.

3. The Veteran was informed of an August 2006 Board denial of a claim of service connection for a hiatal hernia, and withdrew her appeal to the Court in a December 2007 JMR.

4. Newly-submitted evidence does not raise a reasonable possibility of substantiating the claim of service connection for a hiatal hernia.

5. The Veteran was informed of a June 2010 Board denial of a claim of service connection for dry eye syndrome and did not appeal.

6. Newly-submitted evidence raises a reasonable possibility of substantiating the claim of service connection for dry eye syndrome.

7. The Veteran's peripheral neuropathy of the bilateral upper extremities is not etiologically related to her active military service or to her service-connected anemia.


CONCLUSIONS OF LAW

1. The March 2004 rating decision denying the claim for service connection for gastritis and GERD is final based on the evidence then of record. 38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).

2. No new and material evidence since the March 2004 rating decision has been submitted to allow the reopening of the claim for service connection for gastritis or GERD. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. The August 2006 Board Decision denying the claim for service connection for a hiatal hernia is final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).

4. No new and material evidence since the August 2006 Board decision has been submitted to allow the reopening of the claim for service connection for a hiatal hernia. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5. The June 2010 Board decision denying the claim for service connection for dry eye syndrome is final based on the evidence then of records. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).

6. New and material evidence since the June 2010 Board decision has been submitted to allow the reopening of the claim for service connection for dry eye syndrome. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

7. The criteria for service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to a service-connected anemia have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in letters sent in November 2003, May 2008, September 2010, and October 2010.

All available relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible. The evidence of record includes the Veteran's Report of Separation Form (DD Form 214), service treatment records, service personnel records, VA medical records, and lay statements from the Veteran.

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports and VA medical opinions are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Appeals Management Center (AMC) substantially complied with the Board's June 2010 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). The AMC provided the Veteran with a new VCAA notice regarding claims of secondary service connection, requested that the Veteran identify any outstanding treatment records relevant to her peripheral neuropathy, obtained and associated the Veteran's updated VA treatment records, scheduled the Veteran for a VA medical examination, and readjudicated the Veteran's claim. The AMC has complied with the Board's instructions.

The AMC also substantially complied with the Board's May 2014 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). 

The AMC attempted to schedule the Veteran for a hearing, pursuant to her January 2014 request in her substantive appeal. However, in June 2014 letter, the Veteran's representative withdrew the Veteran's request for a hearing. The AMC has complied with the Board's instructions.

In an October 2015 rating decision, the RO denied the Veteran entitlement to an earlier effective date for the grant of service connection for depression and related mental disorders. The Veteran has not filed a notice of disagreement as to this denial. 

All necessary assistance has been provided to the Veteran. The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim. The Board is unaware of any such evidence.

New and Material Evidence 

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits. See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2015). New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2015).

The threshold for determining whether new and material raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Evidence is presumed credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312 (1999). If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the Veteran's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

The RO previously denied service connection for gastritis and GERD in March 2004, finding that the disorders neither occurred in nor were caused by active military service. 

The Board previously denied service connection for a hiatal hernia in August 2006, finding that the Veteran was not treated for a hiatal hernia during her active military service and that there was no competent evidence of a nexus between her current hiatal hernia and her active military service.

The Board previously denied service connection for a bilateral eye disorder, claimed as dry eye syndrome in June 2010, finding that the Veteran did not have a current diagnosis of dry eye syndrome.

New evidence received subsequent to the March 2004 rating decision, August 2006 Board decision, and June 2010 Board decision includes VA treatment records. The VA treatment records show that the Veteran now has a diagnosis of dry eye syndrome. 

However, the new evidence does not relate to any unestablished facts regarding the Veteran's claims for gastritis, GERD, or a hiatal hernia. The newly obtained evidence reflects treatment for the disorders or their symptoms. The essential finding at the time of the previous denial of service connection was that although the Veteran had these disorders and symptoms, they were not linked by competent evidence to service. Current treatment records are not material in this respect, because they do not reflect any evidence that would tend to substantiate the claim.

The new evidence received since the June 2010 Board decision is material to reopen a claim of service connection for dry eye syndrome. No new and material evidence has been received since the March 2004 rating decision or August 2006 Board decision that could reasonably substantiate the claims.

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the United States Court of Appeals for Veterans Claims (Court) held that claims to reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits. Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. § 7104(a) is the Veteran's claim of entitlement to service connection for dry eye syndrome. 

Service Connection 

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Secondary service connection may be established for a disability, which is proximately due to, or the result of, a service-connected disease or injury. 38 C.F.R. § 3.310(a). The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition." Allen v. Brown, 7 Vet. App. 439, 448 (1995). In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disease or injury. Id.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Peripheral Neuropathy of the Bilateral Upper Extremities

The Veteran contends that her peripheral neuropathy of the bilateral extremities is due to her service-connected anemia. 

The Veteran was provided with VA medical examinations in connection with her claim in December 2010 and February 2012. She also received a VA medical addendum opinion in March 2013.

The Veteran's December 2010 VA medical examination showed that she was diagnosed with carpal tunnel syndrome and not peripheral neuropathy. The Veteran reported that her symptoms onset in 1978 when her joints and hands welled up. She has continued to have tingling in her hands. She reported surgery in the past for trigger finger and carpal tunnel release. The examiner stated that the Veteran had mild carpal tunnel syndrome over her wrist. 

The Veteran's February 2012 VA medical examination showed that she was diagnosed with unspecified idiopathic peripheral neuropathy. She had constant mild pain in her right upper extremity and constant severe pain in her left upper extremity. She had severe paresthesias and/or dysesthesias in her right upper extremity and moderate paresthesias and/or dysesthesias in her left upper extremity. She has severe numbness in her right upper extremity and moderate numbness in her right upper extremity. The Veteran's muscle strength was normal. Her deep tendon reflexes were shown to be hypoactive. Her sensation testing results were normal. Her nerve test results were all normal. The examiner noted that the Veteran had abnormal electromyography (EMG) studies on her left upper extremity in March 2003 and August 2006. The examiner stated that the previous results showed bilateral carpal tunnel syndrome and ulnar neuropathy at the left elbow. The examiner opined that the Veteran's condition did not impact her ability to work. 

In March 2013 the Veteran was provided with a VA medical addendum opinion. The practitioner concluded that the Veteran's upper extremity conditions were residuals of carpal tunnel syndrome. 

There is no indication that the Veteran had any incident in service leading to an injury to or condition of her bilateral upper extremities. The Veteran does not make any such allegations. Service connection on a direct basis is denied. 

While the Veteran contends that her peripheral neuropathy of the bilateral upper extremities is due to her service-connected anemia, the Veteran's VA medical examinations show that her conditions are due to her non-service-connected carpal tunnel syndrome and not to her service-connected anemia. While the Veteran is competent to comment on her symptoms, she is not competent to offer an opinion on the complex question of the etiology of her claimed peripheral neuropathy of the bilateral upper extremities. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection on a secondary basis is also denied. In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The application to reopen a claim of entitlement to service connection for gastritis and GERD is denied.

The application to reopen a claim of entitlement to service connection for a hiatal hernia is denied.

The application to reopen a claim of entitlement to service connection for dry eye syndrome is granted.

Service connection for peripheral neuropathy of the bilateral upper extremities is denied.

REMAND

During active military service, the Veteran was seen for gastroenteritis, influenza symptoms and being "sick to her stomach." The Veteran's February 2008 VA treatment records show treatment for irritable bowel syndrome. The Veteran also alleges that her irritable bowel syndrome may be related to her service-connected depression. In order to properly adjudicate the claim on appeal, a medical opinion regarding the nature and etiology of the Veteran's irritable bowel syndrome must be obtained.

A medical opinion will assist in determining whether the dry eyes the Veteran experienced during service are related to the Veteran's current complaints of dry eyes.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to determine the nature and etiology of her irritable bowel syndrome. The claims folder must be made available to and reviewed by the examiner.

The issue for the Board's resolution is whether the Veteran's irritable bowel syndrome had its onset during military service or is otherwise related to the Veteran's military service. While the entire claims folder must be reviewed, the examiner is directed to the following evidence:

*In January 1971, the Veteran was treated on active during for symptoms of influenza.

*In February 1979, the Veteran was treated while on active duty for gastroenteritis.

*In April 1979, the Veteran was treated while on active duty because she "got sick to her stomach."

*On her June 1979 Report of Medical History completed in connection with her separation from military service, she stated that she did not have stomach trouble.

*In December 1979, the Veteran was seen for constipation.

*The Veteran has been treated by VA for irritable bowel syndrome since at least February 2008. 

In order for the Board to conduct a legally accurate review, the examiner is requested to express an opinion as to the following questions in sequence and FULLY STATE THE FACTUAL BASIS UPON WHICH THE OPINION IS GIVEN:

(a) The examiner is asked to determine whether the Veteran's irritable bowel syndrome had its onset during military service or is otherwise related to the Veteran's military service.

(b) The examiner is asked to indicate whether the Veteran's irritable bowel syndrome is at least as likely as not (50 percent or greater probability) caused by the Veteran's service-connected depression.

(c) The examiner is asked to indicate whether the Veteran's irritable bowel syndrome is at least as likely as not (50 percent or greater probability) aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected depression.

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.

2. Schedule the Veteran for a VA medical examination to determine the nature and etiology of her claimed dry eye syndrome. The claims folder must be made available to and reviewed by the examiner.

The issue for the Board's resolution is whether the Veteran has a diagnosis of dry eye syndrome and, if so, whether it had its onset during military service or is otherwise related to the Veteran's military service. While the entire claims folder must be reviewed, the examiner is directed to the following evidence:

*The Veteran's June 1979 Report of Medical History, completed in connection with her separation examination, stated that she had "anhydrosis of globe."

* At her February 2006 Board hearing, the Veteran contended that she had dry eye syndrome and was prescribed glasses while serving in the military. The Veteran contends that her eyes have remained dry since her active military service.

*The Veteran's December 2008 VA eye examination did not mention dry eyes.

*The Veteran's November 2010 VA treatment record indicates that she has a prescription for dry eyes.

In order for the Board to conduct a legally accurate review, the examiner is requested to express an opinion as to the following questions in sequence and FULLY STATE THE FACTUAL BASIS UPON WHICH THE OPINION IS GIVEN:

(a) The examiner is asked to determine whether the Veteran has dry eye syndrome.

(b) If the Veteran has dry eye syndrome, did it have its onset during military service or is it otherwise related to the Veteran's military service.

(c) The examiner is asked to indicate whether the Veteran's dry eye syndrome is at least as likely as not (50 percent or greater probability) caused by any of the Veteran's service-connected disorders, including but not limited to, depression and anemia.

(d) The examiner is asked to indicate whether the Veteran's dry eye syndrome is at least as likely as not (50 percent or greater probability) aggravated (permanently increased in severity beyond the natural progress of the disorder) by any of the Veteran's service-connected disorders, including but not limited to, depression and anemia.

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. THEN readjudicate the claims. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the claimant and her representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


